Citation Nr: 1551065	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  13-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This case came before the Board of Veteran's Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran has changed his representation on several occasions during this appeal.  Most recently, in July 2015, he appointed DAV as his representative in his claim before the Board.  See VA 21-22 (July 2015).

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge by videoconference hearing.  A hearing transcript is associated with the file.  The Veteran waived Agency of Original Jurisdiction (AOJ) consideration of lay evidence (a spouse's statement) newly submitted in this matter.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  He served in the Republic of Vietnam and reports he had intense fear of hostile military forces while there.  A verified stressor is established for VA purposes.  As such, the Board finds that the most recent VA medical opinion dated in September 2011 is inadequate because this negative medical opinion was predicated, at least in part, on the absence of a verified stressor and does not include an in-person examination of the Veteran.  
Additionally, the Board notes that there is significantly incongruous medical evidence of record that may be reconciled on re-examination of the Veteran.  For instance, a PTSD screen in January 2006 was negative-the Veteran denied an experience so frightening/horrible/upsetting that he had experienced in the past month nightmares, avoidance of thoughts or reminders of event, hypervigilance or hyperstartle, or numbing/detachment.  Whereas, a PTSD screen in June 2015 was positive.  Also, after initiating his claim for PTSD in March 2007, the Veteran sought evaluation for PTSD in February 2007 and was told he did not have PTSD; Axis I diagnoses dated in 2007 show that the Veteran had psychological symptoms affecting a medical condition.  On VA examination dated in April 2008, the Veteran was assessed with an Axis I diagnosis for adjustment disorder with anxious mood, unrelated to service.  However, the examiner indicated that the Veteran did not have a military stressor that would meet Criterion A for exposure to trauma according the DSM-IV for diagnosis of PTSD-noting that the Veteran did not have combat service or direct endangerment.  The Veteran subsequently provided favorable medical evidence in his claim for PTSD.  First, a letter from LB of Highland Hospital dated in October 2008 indicating that he was under the care of a psychiatrist since May 2008 for PTSD and panic attacks without agoraphobia.  Second, a psychological evaluation dated in October 2008 from a licensed psychologist, which reflects a diagnosis for PTSD.  Notwithstanding, VA treatment records continued to assess and treat the Veteran for anxiety disorder.  See VA treatment records (May 2008 - February 2010).  Report of VA examination dated in September 2011 reflects a diagnosis for adjustment disorder with anxious mood, unrelated to service-noting that psychological testing has consistently showed the Veteran to be "over reporting PTSD symptomatology."  Following a positive PTSD screen and evaluation in June 2015, a VA Clarksburg examiner assessed the Veteran with PTSD under the DSM-V and an unspecified depressive disorder; however, the underlying evaluation does not reflect an analysis of each of the criterion required for that diagnosis.

Therefore, to ensure that VA has met its duty to assist the Veteran, the Board finds that remand for a new VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4).  Also, the Board observes that additional relevant medical evidence (June 2015 VA treatment record) was associated with the claims file after the most recent Statement of the Case (SOC), and that the Veteran has not waived consideration of this evidence by the AOJ in the first instance.  As such, remand is required for consideration of the evidence by the AOJ and, if necessary, issuance of a Supplemental SOC.  See 38 C.F.R. §§ 19.31, 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated pertinent treatment records and provide the Veteran with a VCAA notice letter tailored to his claim for PTSD (essentially outlining the elements for establishing his claim under 38 C.F.R. § 3.304(f)).

2.  The Veteran should be schedule for a VA PTSD examination (with a PTSD Disability Benefits Questionnaire) by a qualified examiner that has not previously examined the Veteran to ascertain whether the Veteran meets the criteria for a diagnosis of PTSD.  The examiner should accept that the Veteran has a stressor for VA purposes insofar as there is evidence of record showing that he is a Vietnam era veteran who served in the Republic of Vietnam and had fear of hostile military activity (rockets/mortars) during his active duty.  The critical inquiry in this matter is whether the Veteran's claimed stressor (fear of hostile military activity) is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor has a confirmed diagnosis of PTSD due to this stressor.  See 38 C.F.R. § 3.304(f)(3).  If the examiner determines that the Veteran is not credible in his responses or overstates his symptoms, he/she should explain the basis for this finding or conclusion.  The claims file must be reviewed.  The examiner should comment on the evaluations indicating that the Veteran has PTSD, to include the June 2015 VA treatment record and the 2008 private evaluation and medical records.

A complete rationale for all opinions is required.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the claim de novo.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
MICHAEL PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

